TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00722-CR


Martin Franco, Jr., Appellant


v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT

NO. 4357, HONORABLE CLAYTON E. EVANS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Martin Franco, Jr., was convicted of aggravated robbery in May 1992.  On November
20, 2003, he filed what he styled his "late notice of appeal."  Clearly, the notice of appeal is too late. 
See Tex. R. App. P. 26.2(a).  If Franco believes that he is entitled to an out-of-time appeal, he must
pursue that remedy by means of a post-conviction habeas corpus proceeding.  See Tex. Code Crim.
Proc. Ann. art. 11.07 (West Supp. 2004).  We lack jurisdiction to dispose of the purported appeal
in any manner other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d
208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

The appeal is dismissed.


				__________________________________________
				Jan P. Patterson, Justice
Before Chief Justice Law, Justices B. A. Smith and Patterson
Dismissed for Want of Jurisdiction
Filed:   January 8, 2004
Do Not Publish